                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,                                 Case No. 21-01352 BLF (PR)
                                  11
                                                       Plaintiff,                         ORDER OF DISMISSAL WITH
                                  12                                                      LEAVE TO AMEND; DENYING
Northern District of California
 United States District Court




                                                                                          MOTION FOR APPOINTMENT OF
                                  13            v.                                        COUNSEL
                                  14
                                         A. CARWITHEN, et al.,
                                  15
                                                      Defendants.
                                  16                                                      (Docket No. 7)
                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against prison officials at Salinas Valley State Prison (“SVSP”), where he is
                                  20   currently confined, and the Director of the California Department of Corrections and
                                  21   Rehabilitation (“CDCR”). Dkt. No. 1. Plaintiff’s motion for leave to proceed in forma
                                  22   pauperis will be addressed in a separate order. Plaintiff has also filed a motion for
                                  23   appointment of counsel. Dkt. No. 7.
                                  24

                                  25                                           DISCUSSION
                                  26   A.     Standard of Review
                                  27          A federal court must conduct a preliminary screening in any case in which a
                                  28   prisoner seeks redress from a governmental entity or officer or employee of a
                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Class Action
                                  11          As a preliminary matter, the Court addresses Plaintiff’s attempt to bring this “class

                                  12   action” on behalf of himself as well as several other inmates who appear to be similarly
Northern District of California
 United States District Court




                                  13   situated. Dkt. No. 1 at 2; Dkt. No. 1-1 at 1. The Court will construe this attempt as a

                                  14   request for class certification pursuant to Fed. R. Civ. P. 23.

                                  15          The prerequisites to maintenance of a class action are that (1) the class is so

                                  16   numerous that joinder of all members is impracticable, (2) there are common questions of

                                  17   law and fact, (3) the representative party’s claims or defenses are typical of the class

                                  18   claims or defenses, and (4) the representative party will fairly and adequately protect the

                                  19
                                       class interests. See Fed. R. Civ. P. 23(a). Pro se prisoner plaintiffs are not adequate class
                                       representatives able to fairly represent and adequately protect the interests of the class. See
                                  20
                                       Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975); see also Russell v. United
                                  21
                                       States, 308 F.2d 78, 79 (9th Cir. 1962) (‘a litigant appearing in propria persona has no
                                  22
                                       authority to represent anyone other than himself”).
                                  23
                                              Here, Plaintiff is proceeding pro se, and therefore cannot adequately represent the
                                  24
                                       intended class. Accordingly, his request for class certification is DENIED. See, e.g.,
                                  25
                                       Griffin v. Smith, 493 F. Supp. 129, 131 (W.D.N.Y. 1980) (denying class certification on
                                  26
                                       basis that pro se prisoner cannot adequately represent class). The other “plaintiffs” listed
                                  27

                                  28
                                                                                      2
                                   1   on the complaint shall be removed from this action. Dkt. No. 1 at 2. If they desire to

                                   2   pursue any claims on their own, they must do so by each filing separate actions.

                                   3   C.     Plaintiff’s Claims

                                   4          Plaintiff claims that on various dates from on or about October 1, 2020 to the filing

                                   5   of the complaint, he was repeatedly prevented from sleeping and forced to be awaken

                                   6   every hour or so, between 11:00 pm through 4:30 am, by Defendants shining a bright

                                   7   flash-light beamed directly at Plaintiff’s eyes, “intentionally to interfere with sleep while

                                   8   banging onto [plaintiff’s] cell door and cell door window, causing loud disruption on

                                   9   unit… to cause [plaintiff’s] sleep deprivation.” Dkt. No. 1 at 4. Plaintiff claims that he is

                                  10   repeatedly threatened with disciplinary charges by Defendants, out of retaliation for and to

                                  11   prevent his initiating a complaint. Id. at 5. Plaintiff claims that the lack of sleep has

                                  12   affected his everyday life in various ways, e.g., inability to retrieve morning meals,
Northern District of California
 United States District Court




                                  13   participate in day programs and recreational activities, and make ducat appointments and

                                  14   job assignments, “resulting in further deprivations or potential disciplinary actions that will

                                  15   effect [plaintiff’s] personal liberty and privileges for inadvertently missing said

                                  16   appointments and work assignments.” Id. Plaintiff claims these conditions are in violation

                                  17   of the state and federal constitutional rights under the First, Fourth, Fifth, Eighth, and

                                  18   Fourteenth Amendments. Id.

                                  19          Plaintiff names the following as Defendants: Correctional Officer A. Carwithen,

                                  20   Warden M. B. Atchley, and the Director of the CDCR. Dkt. No. 1at 6-8. Plaintiff claims

                                  21   Defendant Carwithen and his unknown “partner in the control tower” “failed to intervene,

                                  22   was acting in such a capacity as the agent, servant, and employee, under the color of state

                                  23   law pursuant to their authority under the California Department of Corrections and

                                  24   Rehabilitation.” Id. at 6. Plaintiff claims Defendant Carwithen would repeatedly threaten

                                  25   him with serious disciplinary charges as retaliation… with intent to place [Plaintiff] under

                                  26   threat, duress, coercion, as means to discourage and prevent [Plaintiff] from complaining

                                  27   and exposing staff misconduct, abuse and mistreatment.” Id. at 7. Plaintiff claims

                                  28
                                                                                      3
                                   1   Defendant Carwithen made statements when he complained about the disrupted sleep,
                                   2   indicating that Defendants’ actions were without penological justification but rather
                                   3   “punitive calculated harassment that are maliciously motivated, unrelated to prison needs.”
                                   4   Id. at 7-8. Plaintiff claims Warden Atchley is liable for the “policy decisions, writ[ing]
                                   5   regulations or giv[ing] orders” and has “failed in his duty to act upon Plaintiff[’s] notices,
                                   6   reports, grievances, appeals, and knowledge, [and] promulgated a policy that does direct or
                                   7   condone the wrongful conducts of defendant(s)” who “with deliberate indifference
                                   8   repeatedly and continuously shined and beamed his Flash-Light and or camera phone
                                   9   L.E.D. light directly into [Plaintiff’s] eyes to interfer[e] with sleep.” Id. at 6. Plaintiff
                                  10   claims the Director of the CDCR is liable for Warden Atchley’s actions at SVSP, as “[a]
                                  11   prison policy maker[], [who] writes regulations, or gives orders, at least for the purpose of
                                  12   prison management and reaches the level of deliberate indifference, failing to ensure
Northern District of California
 United States District Court




                                  13   [Plaintiff’s] rights to due process, equal protection clause, and to be free from cruel and
                                  14   unusual punishment” after receiving notice from Plaintiff. Id. at 8. Plaintiff seeks
                                  15   declaratory and injunctive relief, as well as damages. Id. at 10.
                                  16          1.     Eighth Amendment
                                  17          The Constitution does not mandate comfortable prisons, but neither does it permit
                                  18   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a
                                  19   prisoner receives in prison and the conditions under which he is confined are subject to
                                  20   scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                  21   The Amendment also imposes duties on these officials, who must provide all prisoners
                                  22   with the basic necessities of life such as food, clothing, shelter, sanitation, medical care
                                  23   and personal safety. See Farmer, 511 U.S. at 832; DeShaney v. Winnebago County Dep't
                                  24   of Social Servs., 489 U.S. 189, 199-200 (1989); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th
                                  25   Cir. 1982). “Existing precedent” recognizes that the Eighth Amendment affords “general
                                  26   rights against excess noise and prison conditions that deprive inmates of identifiable
                                  27   human need[s], such as sleep.” Rico v. Ducart, 982 F.3d 1292, 1298 (9th Cir. 2020)
                                  28
                                                                                       4
                                   1   (internal quotations omitted)(listing and reviewing cases).“While an inmate does not have
                                   2   a right to a quiet environment, an inmate does have a right to an environment that is
                                   3   “reasonably free” from constant, excessive noise caused by other inmates.” Id. at 1299
                                   4   (quoting Keenan v. Hall, 83 F.3d 1083, 1090 (9th Cir. 1996) (finding Eighth Amendment
                                   5   violation based on sleep deprivation caused by constant lighting and noise from other
                                   6   inmates)). A prison official violates the Eighth Amendment when two requirements are
                                   7   met: (1) the deprivation alleged must be, objectively, sufficiently serious, Farmer, 511
                                   8   U.S. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official
                                   9   possesses a sufficiently culpable state of mind, id. (citing Wilson, 501 U.S. at 297).
                                  10          Plaintiff’s allegations that he has been deprived of a basic need for sleep states a
                                  11   cognizable claim under the Eighth Amendment against Defendant Carwithen, whom
                                  12   Plaintiff alleges was aware of the disruptions but refused to intervene to abate an excessive
Northern District of California
 United States District Court




                                  13   risk to Plaintiff’s health or safety. See Farmer, 511 U.S. at 837.
                                  14          On the other hand, Plaintiff fails to state a claim against Warden Atchley. A
                                  15   supervisor may be liable under § 1983 upon a showing of (1) personal involvement in the
                                  16   constitutional deprivation or (2) a sufficient causal connection between the supervisor’s
                                  17   wrongful conduct and the constitutional violation. Henry A. v. Willden, 678 F.3d 991,
                                  18   1003-04 (9th Cir. 2012). Even if a supervisory official is not directly involved in the
                                  19   allegedly unconstitutional conduct, “[a] supervisor can be liable in this individual capacity
                                  20   for his own culpable action or inaction in the training, supervision, or control of his
                                  21   subordinates; for his acquiescence in the constitutional deprivation; or for conduct that
                                  22   showed a reckless or callous indifference to the rights of others.” Starr v. Baca, 652 F.3d
                                  23   1202, 1208 (9th Cir. 2011) (citation omitted). The claim that a supervisory official “knew
                                  24   of unconstitutional conditions and ‘culpable actions of his subordinates’ but failed to act
                                  25   amounts to ‘acquiescence in the unconstitutional conduct of his subordinates’ and is
                                  26   ‘sufficient to state a claim of supervisory liability.’” Keates v. Koile, 883 F.3d 1228, 1243
                                  27   (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that conclusory allegations that
                                  28
                                                                                      5
                                   1   supervisor promulgated unconstitutional procedures which authorized unconstitutional
                                   2   conduct of subordinates do not suffice to state a claim of supervisory liability).
                                   3          Here, Plaintiff’s claim that the Warden had notice and knowledge without factual
                                   4   allegations describing how he came to that knowledge is simply conclusory. If Warden
                                   5   Atchley was not directly involved in the deprivation, Plaintiff must allege sufficient facts
                                   6   showing that Warden Atchley was aware of both the unconstitutional conditions as well as
                                   7   the wrongful conduct of specific subordinates, and that he failed to act. Id. If there was no
                                   8   wrongful conduct by a subordinate, then Plaintiff cannot state a claim against Warden
                                   9   Atchley based on supervisory liability absent his direct involvement.
                                  10          Lastly, Plaintiff’s allegations are insufficient to state an Eighth Amendment claim
                                  11   against the Director of the CDCR. As discussed above, an Eighth Amendment claim
                                  12   requires that the prison official possesses a sufficiently culpable state of mind. See
Northern District of California
 United States District Court




                                  13   Farmer, 511 U.S. at 834. Plaintiff’s allegations do not indicate that the Director had
                                  14   personal knowledge of the constant disruptions to Plaintiff’s sleep and failed to act.
                                  15   Rather, Plaintiff attempts to allege supervisory liability against the Director based on
                                  16   Warden Atchley’s allegedly unconstitutional conduct. However, as discussed above,
                                  17   Plaintiff’s claim against Warden Atchley is deficient. For the same reason, Plaintiff’s
                                  18   claim against the Director is also deficient. Assuming that the Director is in a supervisory
                                  19   position over the Warden, Plaintiff must allege sufficient facts showing that the Director
                                  20   was aware of both the unconstitutional conditions and the wrongful conduct of Warden
                                  21   Atchley and that he failed to act. See Keates, 883 F.3d at 1243.
                                  22          Based on the foregoing, Plaintiff shall be granted leave to file an amended
                                  23   complaint to attempt to correct the deficiencies described above to state an Eighth
                                  24   Amendment claim based on the deprivation of sleep against Defendants Atchley and the
                                  25   Director.
                                  26          2.     First Amendment - Retaliation
                                  27          Plaintiff asserts that his rights under the First Amendment was violated. Dkt. No. 1
                                  28
                                                                                     6
                                   1   at 5. “Within the prison context, a viable claim of First Amendment retaliation entails five
                                   2   basic elements: (1) An assertion that a state actor took some adverse action against an
                                   3   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled
                                   4   the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably
                                   5   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
                                   6   Cir. 2005) (footnote omitted).
                                   7          Plaintiff’s complaint contains insufficient allegations to support a retaliation claim.
                                   8   Plaintiff claims generally that “Defendants” deprived him of sleep out of retaliation for and
                                   9   to prevent his initiating a complaint. See supra at 3. However, Plaintiff fails to connect
                                  10   this allegation with any named defendant. For example, Plaintiff alleges that when he
                                  11   complained to Defendant Carwithen about the disrupted sleep, Defendant Carwithen
                                  12   stated, “go ahead and file a complaint, there not going to do anything, my boss pats me on
Northern District of California
 United States District Court




                                  13   the back for every complaint I get to wake you up.” Dkt. No. 1 at 7-8. While this alleged
                                  14   statement would support the fifth element for a retaliation claim, i.e., the disruptions did
                                  15   not reasonably advance a legitimate correctional goal, it does not indicate that Defendant
                                  16   Carwithen acted “because of” Plaintiff’s protected conduct, which are the second and third
                                  17   elements. Nor does Plaintiff allege that any adverse action chilled the exercise of his First
                                  18   Amendment rights. Accordingly, Plaintiff shall be granted leave to attempt to state
                                  19   sufficient facts in an amended complaint to support a retaliation claim against specific
                                  20   Defendants.
                                  21          3.     Fourth, Fifth, and Fourteenth Amendments
                                  22          Plaintiff also asserts that his rights under the Fourth, Fifth, and Fourteenth
                                  23   Amendments were also violated. Dkt. No. 1 at 5. However, the complaint contains
                                  24   insufficient allegations to implicate all the rights under these Amendments.
                                  25          The Fourth Amendment proscribes “unreasonable searches and seizures.” U.S.
                                  26   Const. amend. IV. In criminal cases, the Fifth Amendment guarantees the right to a grand
                                  27   jury, forbids “double jeopardy,” and protects against self-incrimination. U.S. Const.
                                  28
                                                                                      7
                                   1   amend. V. The Fifth Amendment also requires due process in any proceeding that denies
                                   2   “life, liberty or property” by the federal government, and just compensation for
                                   3   government taking of private property for public use. Id. The Fourteenth Amendment
                                   4   extends the same due process obligations to the state. U.S. Const. amend. XI. In addition,
                                   5   “[t]he Equal Protection Clause of the Fourteenth Amendment commands that no State shall
                                   6   ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is
                                   7   essentially a direction that all persons similarly situated should be treated alike.” City of
                                   8   Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457
                                   9   U.S. 202, 216 (1982)).
                                  10          Plaintiff’s allegations implicate none of the rights under the Fourth and Fifth
                                  11   Amendments. There are no allegations of unreasonable searches or seizures to raise
                                  12   Fourth Amendment issues, nor are any of the Fifth Amendment protections for criminal
Northern District of California
 United States District Court




                                  13   proceedings or federal due process and takings clauses relevant. Furthermore, there are
                                  14   also no allegations indicating that Plaintiff was denied due process or equal protection
                                  15   under the Fourteenth Amendment. Accordingly, any such claims under these
                                  16   Amendments are dismissed with leave to amend for Plaintiff to attempt to state sufficient
                                  17   facts to support a claim.
                                  18          4.     State Law Claims
                                  19          Plaintiff claims that his rights under the equivalent state constitutional amendments
                                  20   were violated. Dkt. No. 1 at 5. First of all, state constitutional claims are not cognizable
                                  21   under § 1983 because they fail to satisfy the first element, i.e., that a right secured by the
                                  22   Constitution or laws of the United States was violated. See West v. Atkins, 487 U.S. at 48.
                                  23   Accordingly, any violation of the state constitution is purely a state law claim. While the
                                  24   Court may exercise supplemental jurisdiction over related state law claims, United Mine
                                  25   Workers v. Gibbs, 383 U.S. 715 (1966), Plaintiff fails to state sufficient factual allegations
                                  26   showing that any named Defendant violated the cited amendments. As discussed above,
                                  27   Plaintiff makes only general allegations regarding the violation of his constitutional rights
                                  28
                                                                                      8
                                   1   without providing specific facts in support. Accordingly, these state law claims are
                                   2   dismissed with leave to amend. Plaintiff may attempt to state sufficient factual allegations
                                   3   to state claims based on violations of the state constitutional amendments in an amended
                                   4   complaint against specific defendants.
                                   5          In preparing an amended complaint, Plaintiff should keep the following principles
                                   6   in mind. Liability may be imposed on an individual defendant under § 1983 only if
                                   7   Plaintiff can show that the defendant proximately caused the deprivation of a federally
                                   8   protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of
                                   9   Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                  10   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                  11   participates in another’s affirmative act or omits to perform an act which he is legally
                                  12   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
Northern District of California
 United States District Court




                                  13   F.2d at 633.
                                  14   D.     Motion for Appointment of Counsel
                                  15          Plaintiff has filed a motion for appointment of counsel based on indigency, the
                                  16   complexity of the issues, lack of legal knowledge, limited access to the library, and that he
                                  17   would be better served by the assistance of counsel for various reasons. Dkt. No. 7.
                                  18   However, there is no constitutional right to counsel in a civil case unless an indigent
                                  19   litigant may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of
                                  20   Social Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir.
                                  21   1997) (no constitutional right to counsel in § 1983 action), withdrawn in part on other
                                  22   grounds on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to request
                                  23   counsel to represent an indigent litigant under § 1915 is within “the sound discretion of the
                                  24   trial court and is granted only in exceptional circumstances.” Franklin v. Murphy, 745 F.2d
                                  25   1221, 1236 (9th Cir. 1984). Plaintiff’s asserted grounds do not distinguish him from other
                                  26   prisoner-litigants and do not establish exceptional circumstances. Accordingly, the motion
                                  27   is DENIED for lack of exceptional circumstances. See Agyeman v. Corrections Corp. of
                                  28
                                                                                      9
                                   1   America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at 1525 (9th Cir. 1997);
                                   2   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d
                                   3   1328, 1331 (9th Cir. 1986).
                                   4          Plaintiff also asserts that he is incapable of representing himself due to his “clinical
                                   5   assessment in accordance with the Mental Health Services Delivery System,” and therefore
                                   6   warrants appointment of a guardian ad litem under Federal Rule of Civil Procedure 17(c).
                                   7   Dkt. No. 7 at 3. Rule 17(c) provides in relevant part that:
                                   8
                                              A minor or an incompetent person who does not have a duly appointed
                                   9          representative may sue by a next friend or aby a guardian ad litem. The court
                                              must appoint a guardian ad litem – or issue another appropriate order – to
                                  10          protect a minor or incompetent person who is unrepresented in an action.
                                  11   Fed. R. Civ. P. 17(c)(2). The Ninth Circuit has held that when “a substantial question”
                                  12   exists regarding the mental incompetence of a pro se litigant, the district court should
Northern District of California
 United States District Court




                                  13   conduct a hearing to determine competence so that a guardian ad litem may be appointed if
                                  14   appropriate. Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005); Krain v. Smallwood,
                                  15   880 F.2d 1119, 1121 (9th Cir. 1989). Other circuits have held that a district court’s duty of
                                  16   inquiry under Rule 17(c) is triggered by “verifiable evidence” of incompetence. See, e.g.,
                                  17   Powell v. Symons, 680 F.3d 301, 307 (3rd Cir. 2012); Ferrelli v. River Manor Health Care
                                  18   Center, 323 F.3d 196, 203 (2d Cir. 2003).
                                  19          The Ninth Circuit found a “substantial question” regarding competence where a pro
                                  20   se prisoner litigant submitted a letter from the prison psychiatrist stating that the litigant
                                  21   was under his care, had been diagnosed with schizophrenia, and was taking psychotropic
                                  22   medications, see Allen, 408 F.3d at 1152, but it found no substantial question where a pro
                                  23   se litigant merely asserted that the district court should have conducted a competency
                                  24   hearing, see Day v. Sonoma Cnty., 1997 WL 686016, at *2 (9th Cir. Oct. 30, 1997). The
                                  25   Third Circuit found “verifiable evidence” of incompetence where one co-plaintiff was
                                  26   adjudicated incompetence in a simultaneous criminal proceeding and the other co-plaintiff
                                  27   submitted a letter from a mental health professional. See Powell, 680 F.3d at 308-09. The
                                  28
                                                                                      10
                                   1   Second Circuit has indicated that “verifiable evidence” could take the form of records from
                                   2   a court or public agency or evidence from a mental health professional, but that bizarre
                                   3   behavior, standing alone, is not sufficient to trigger a district court’s duty of inquiry under
                                   4   Rule 17(c). See Ferrelli, 323 F.3d at 201-02.
                                   5          In this case, Plaintiff’s evidence in support of his motion does not raise a substantial
                                   6   question regarding his competence. Dkt. No. 7-1 at 16-23. The evidence includes a letter
                                   7   from the law firm representing Plaintiff as a Coleman class member dated May 20, 2020,
                                   8   challenging a proposed discharge of Plaintiff from the “EOP level of care” based on
                                   9   Plaintiff’s lack of compliance with mental health treatment and stress related to legal work.
                                  10   Dkt. No. 7-1 at 18-19. The letter asserts that Plaintiff “actively assisting his attorneys and
                                  11   conducting his own legal work does not mean he does not need EOP-level care.” Id. at 18.
                                  12   Another document appears to be a mental health assessment form dated January 9, 2020,
Northern District of California
 United States District Court




                                  13   which noted that Plaintiff had been retained in “MHCB” due to recent reports of suicidal
                                  14   ideation but that he was already demonstrating significant improvement in his mood and
                                  15   would be deemed appropriate for a lower “LOC” when he completed a safety plan and
                                  16   demonstrated improvements in sleep and interest in pleasurable activities.” Id. at 22.
                                  17   These documents indicate that rather than finding Plaintiff incompetent, clinicians believed
                                  18   a lower level of mental health care was appropriate. As such, none of these documents
                                  19   amount to a direct statement from a mental health professional or other “verifiable
                                  20   evidence” of Plaintiff’s current incompetence to trigger this Court’s duty of inquiry. See
                                  21   Ferrelli, 323 F.3d at 201-02. Furthermore, Plaintiff has shown an ability to articulate his
                                  22   claims despite his alleged mental health issues. Lastly, Plaintiff’s mere assertion that he
                                  23   needs the assistance of counsel to proceed with the case, without more, is not sufficient to
                                  24   raise a substantial question. See, e.g., Day, 1997 WL 686016, at *2. Accordingly, the
                                  25   Court finds that in the absence of verifiable evidence of incompetence, there is no
                                  26   substantial question regarding Plaintiff’s competence and therefore no duty of inquiry. See
                                  27   Allen, 408 F.3d at 1152; Ferrelli, 323 F.3d at 201-02. Plaintiff does not warrant
                                  28
                                                                                      11
                                   1   appointment of a guardian ad litem under Rule 17(c).
                                   2

                                   3                                          CONCLUSION
                                   4          For the reasons state above, the Court orders as follows:
                                   5          1.     Plaintiff’s request for class certification is DENIED. This matter shall
                                   6   proceed with Mr. Saddozai as the sole plaintiff in this action. All other individuals named
                                   7   as plaintiffs, Dkt. No. 1 at 2, shall be terminated from this action.
                                   8          2.     Plaintiff’s motion for appointment of counsel is DENIED. Dkt. No. 7.
                                   9          3.     The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  10   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to attempt
                                  11   to correct the deficiencies discussed above. The amended complaint must include the
                                  12   caption and civil case number used in this order, Case No. C 21-01325 BLF (PR), and the
Northern District of California
 United States District Court




                                  13   words “AMENDED COMPLAINT” on the first page. If using the court form complaint,
                                  14   Plaintiff must answer all the questions on the form in order for the action to proceed.
                                  15          The amended complaint supersedes the original, the latter being treated thereafter as
                                  16   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  17   Consequently, claims not included in an amended complaint are no longer claims and
                                  18   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  19   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  20          In the alternative, Plaintiff may file notice in the same time provided that he
                                  21   wishes to proceed solely on the cognizable Eighth Amendment claim against Defendant
                                  22   Carwithen, see supra at 5, and strike all other claims and defendants from this action.
                                  23          4.     Failure to respond in accordance with this order in the time provided
                                  24   will result in this matter proceeding solely on the Eighth Amendment claim against
                                  25   Defendant Carwithen and dismissal with prejudice of all other claims and defendants
                                  26   for failure to state a claim, without further notice to Plaintiff.
                                  27          This order terminates Docket No. 7.
                                  28
                                                                                      12
                                   1             IT IS SO ORDERED.
                                   2   Dated: __June 28, 2021_____                                             ________________________
                                                                                                               BETH LABSON FREEMAN
                                   3
                                                                                                               United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal with Leave to Amend; Denying Appt. of Counsel
                                  25   PRO-SE\BLF\CR.21\01325Saddozai_dwlta&atty

                                  26

                                  27

                                  28
                                                                                                          13
